Case: 21-11248     Document: 00516364463         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 21, 2022
                                  No. 21-11248
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Lindsey Kent Springer, #02580-063,

                                                           Plaintiff—Appellant,

                                       versus

   United States; Mark Christian, Food and Drug
   Administration; Ernesto Rosales, Assistant Warden at
   Forrest City; Bureau of Prisons,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                      USDC No. 3:20-CV-03088-B-BH


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Lindsey Springer is a former federal inmate who
   alleges he was exposed to asbestos, mold, and secondhand smoke while
   working a prison job in the custody of the Bureau of Prisons (BOP).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11248      Document: 00516364463           Page: 2    Date Filed: 06/21/2022




                                     No. 21-11248


   Accordingly, he brought a Bivens action against two BOP employees in their
   individual capacities, claiming that the BOP employees were deliberately
   indifferent to his health and safety in violation of his Eighth Amendment
   rights. The district court dismissed the claims with prejudice, concluding
   that (1) Springer’s claims arose in a “new context”; (2) special factors
   counseled against extending Bivens to Springer’s claims; and (3) even if
   Bivens extended to Springer’s claims, they failed on their merits because he
   could not show deliberate indifference. Springer v. United States, No. 3:20-
   CV-3088-B (BH), 2021 WL 4552239, at *14–18 (N.D. Tex. Aug. 24, 2021),
   report and recommendation adopted, No. 3:20-CV-3088-B (BH), 2021 WL
   4859636 (N.D. Tex. Oct. 19, 2021). Springer appealed. We AFFIRM.
          The Supreme Court has authorized an implied damages remedy
   against federal officers for constitutional violations (Bivens action) only three
   times. See Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment claim
   for failure to provide adequate medical treatment to inmate); Davis v.
   Passman, 442 U.S. 228 (1979) (Fifth Amendment Due Process claim for
   gender discrimination); Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S.
   388 (1971) (Fourth Amendment claim for unreasonable search and seizure);
   see also Ziglar v. Abbasi, 137 S. Ct. 1843, 1854–55 (2017) (discussing Carlson,
   Davis, and Bivens). Bivens does not extend to “new contexts”—that is, those
   that are “different in a meaningful way from previous Bivens cases decided
   by [the Supreme] Court.” Butler v. S. Porter, 999 F.3d 287, 294 (5th Cir.
   2021), cert. denied sub nom. Butler v. Porter, 142 S. Ct. 766, 211 L. Ed. 2d 480
   (2022) (quoting Abbasi, 137 S. Ct. at 1864).
          This is a new context. To be sure, Springer asserts an Eighth
   Amendment claim, for which the Supreme Court authorized a Bivens remedy
   in Carlson. But Carlson involved a deliberate indifference to medical needs
   claim, whereas Springer’s claim is essentially for failure to provide a safe




                                          2
Case: 21-11248      Document: 00516364463            Page: 3   Date Filed: 06/21/2022




                                      No. 21-11248


   working environment (condition of confinement claim). Both arise under the
   Eighth Amendment, but that is about all they have in common.
          Springer does not claim that he had a serious medical condition for
   which he did not receive treatment. Nor does he claim that he received
   inadequate medical treatment. Rather, he claims that the defendants failed
   to recognize the presence of asbestos and mold, which prevented him from
   being able to provide information to medical staff about his asbestos and mold
   exposure. Not only that, but Springer acknowledges that the defendants
   cleaned the rooms that he alleges contained asbestos and mold and ordered
   new doors for the rooms to improve airflow. This case is much different than
   Carlson.
          Moreover, as the district court recognized, special factors counsel
   against extending Bivens here. First, Springer had adequate alternative
   remedies available to him—including the Inmate Accident Compensation
   Act and the BOP’s administrative remedy program. Second, Congress has
   legislated (post-Carlson) regarding prisoners’ rights and has had the
   opportunity to extend Carlson to other “kinds” of prisoner claims under the
   Eighth Amendment. But it has not done so. Whether and to what extent
   Bivens extends to the kind of claim Springer advances is an issue best left for
   Congress to address.
                                  *        *         *
          The district court properly dismissed Springer’s Bivens claims. The
   judgment is AFFIRMED.




                                           3